Case 2:16-cr-20758-SJM-DRG ECF No. 43, PageID.196 Filed 12/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:16-cr-20758-1
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 NATHANIEL CARLTON,

             Defendant.
                                  /

                   OPINION AND ORDER DENYING
        DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [36]

      Defendant Nathaniel Carlton moved for compassionate release. ECF 36. The

Government opposed Defendant's request. ECF 40. The Court will deny Defendant's

motion because he failed to exhaust the administrative requirements to be eligible

for compassionate release.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (alteration in original) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). Plus, it is Defendant's burden to establish that he has exhausted all

his administrative remedies. See United States v. Pena-Lora, No. 15-20695, 2020 WL

3886384, at *1 (E.D. Mich. July 9, 2020) (citation omitted).




                                          1
Case 2:16-cr-20758-SJM-DRG ECF No. 43, PageID.197 Filed 12/17/20 Page 2 of 2




      Here, Defendant has offered no evidence that he has exhausted his

administrative remedies. See ECF 36. Defendant merely asserted that "the prison are

leting [sic] people [out] because of [COVID-19], so they tell us to send a letter to our

judge's [sic] and ask for a time cut. . . ." id. at 161. Defendant has not outlined, let

alone shown, any concrete steps he took to meet the requirements of § 3582(c)(1)(A).

Because Defendant has failed to satisfy his burden, the Court will deny the motion

for compassionate release without prejudice. Defendant may refile the motion after

he has satisfied either condition of § 3582(c)(1)(A).

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [36] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: December 17, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           2
